Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 2, 5 and 9-11 have been canceled. Claims 1, 3-4 and 6-8 are under examination.

Claim Objections
Claims 1, 3-4 and 6-8 are objected to because of the following informalities:  The phrase “55% or mass or more” is grammatically incorrect. Appropriate correction is required. For the purpose of examination the phrase is being interpreted as 55% by mass or more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4 and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishimoto et al. (US 2020/0282636).
Claims 1, 3-4 and 6: Nishimoto et al. discloses a three-dimensional modeling composition set (¶ 1). The set includes a model material including 60% by mass cyclic trimethylolpropane formal acrylate (¶¶ 43, 47), a first photopolymerization initiator (¶ 21), and 3% by mass of a multifunctional 
Claim 7: Nishimoto et al. discloses the first photopolymerization initiator being bis(2,4,6-trimethylbenzoyl)-phenylphosphine oxide (¶ 62).
Claim 8: Nishimoto et al. discloses the second photopolymerization initiator being bis(2,4,6-trimethylbenzoyl)-phenylphosphine oxide (¶¶ 62, 92).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Prior Art Made of Record
WO 2019/176139 is made of record but is not being applied in the current rejections. WO 2019/176139 discloses a three-dimensional modeling composition set including a model material including cyclic trimethylolpropane formal acrylate, a first photopolymerization initiator, and a multifunctional polymerizable compound; and a support material containing a water-soluble polymerizable compound and a second photopolymerization initiator.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754